Citation Nr: 1821842	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file. 

In January 2016 and, most recently, August 2017, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development. 


FINDINGS OF FACT

The evidence does not establish that the Veteran's service-connected symptoms precluded him securing or following a substantially gainful employment consistent with his background and education. 


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for diabetes.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for his disabilities.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the August 2017 Board remand directives.  Specifically, the Veteran's case was reviewed by a VA physician in August 2017 to address the impact of his disabilities on his ability to work.  It is not clear whether this VA examiner was a vocational rehabilitation specialist, as directed by the Board.  However, the Board specified that the VA examiner should be a vocational rehabilitation specialist only if available.  Accordingly, there was at least substantial compliance with the Board's remand directive to the extent the VA examiner was a qualified medical professional.  The VA examiner also did not include all of the exact information requested by the Board, such as a description of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day.  However, the VA examiner's opinion addresses the Veteran's restrictions and limitations more broadly by indicating the type of work that would be difficult for the Veteran to perform.  

After the August 2017 VA opinion, the matter was readjudicated in a December 2017 supplemental statement of the case (SSOC), as directed by the Board.  

Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a TDIU.  In a May 2013 VA Form 21-8940, the Veteran wrote that he last worked full-time and became too disabled to work in December 2000, which is also when his disabilities first affected full-time employment.  The service-connected disabilities preventing him from securing or following any substantial gainful employment were diabetes and neuropathy.  He had a high school education with no other education or training.  

His appeal for a TDIU was raised as a component of an appeal for a higher initial rating from November 2009, thereby beginning the appeal period now before the Board. 

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, the Board finds that a TDIU is not warranted.

The Veteran is service-connected for (1) type II diabetes mellitus (diabetes), rated as 20 percent from November 2009; (2) transient ischemic attack (TIA), cerebral infarction associated with diabetes, rated as 20 percent from November 2009; (3) peripheral neuropathy, right upper extremity associated with diabetes, rated as 10 percent from April 2010, and 20 percent from March 2013; (4) peripheral neuropathy, left upper extremity associated with diabetes, rated as 10 percent from April 2010, and 20 percent from March 2013; (5) peripheral neuropathy, right lower extremity associated with diabetes, rated as 10 percent from April 2010; (6) peripheral neuropathy, left lower extremity associated with diabetes, rated as 10 percent from April 2010; and (7) erectile dysfunction associated with diabetes, rated as noncompensable since January 2010.  

His combined disability rating was 40 percent from November 2009; 60 percent from April 2010; and 70 percent from March 2013.  As the disabilities all arise from a common etiology, diabetes, they are considered as one disability.  See 38 C.F.R. § 4.16(a).  

The Veteran's combined disability rating meets the criteria for award of a schedular TDIU since April 2010 because there was one disability rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Prior to that date, the Veteran's combined disability rating did not meet the criteria for award of a schedular TDIU because 
there was not one disability rated at 60 percent or more  or two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

A TDIU is not warranted, to include referral for extraschedular consideration prior to April 2010, because he was not shown to be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Rather, with his background and experience levels, it is likely that he could work a sedentary position.  

Initially, with regard to his work history, the Veteran's 21-8940 indicates that he last worked full-time in December 2000.  At his Board hearing, he testified that he last worked in the oil field doing very strenuous physical jobs.  Board Hr'g Tr. 11.  He retired from that position because the company was merging with another company and they offered him a package.  Board Hr'g Tr. 10.  He testified that he then went to work in his wife's bakery for five years.  Board Hr'g Tr. 11.  His wife explained that he helped her set up backdrops, which were "sometimes a little heavy."  Board Hr'g Tr. 6.  Eventually, he could not do that work anymore, so he stopped working at the bakery.  Board Hr'g Tr. 6.  

Overall, this evidence indicates that he last worked full-time in December 2000 and then went to work in a protected work environment for five years afterwards.  Accordingly, there is no indication that he worked more than marginal employment since at least 2005 or 2006, which was before the instant period of appellate review.  

These jobs appear to have been primarily physical-type labor.  He may not be able to do the work he did before because of his disabilities, but his diverse work background shows he would likely be able to adjust to other work in a sedentary position.  And his disabilities would not preclude work in a sedentary position.  

As the Board explained in its last decision, the Veteran's diabetes disability involved restricted diet and required insulin, but not regulation of activities.  He was repeatedly advised to do light activities and exercise.  Most recently, at a June 2017 VA examination, it was found that the Veteran's diabetes would impact his ability to work by precluding him from driving or operating commercial equipment.  The Board observes that this VA examiner's assessment does not indicate an inability to drive a personal car to and from work.  In fact, according to a VA Telecare note from later that same month, in June 2017, his wife received a call from VA.  She reported at that time that he was driving her to a doctor's appointment at that moment.  

Also regarding diabetes, his private medical provider wrote a letter in December 2014 to address VA's "statement that [the Veteran] is not considered disabled from employment due to a discrepancy regarding the diagnosis of [d]iabetes."  This provider asked that "[d]ue to the above medical condition it is recommended his appeal for Veterans benefits be reconsidered."  The Board finds that this statement is vague and unclear.  The provider appears to be indicating that the Veteran was disabled from employment due to diabetes, but the provider did not specify why or how.  An unexplained conclusory opinion such as this is entitled to no probative weight.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Regarding peripheral neuropathy, the Veteran's disability involved a sensory impairment.  At a June 2010 VA examination, for instance, his main complaint was intermittent tingling in the feet and fingers, which was found, upon physical examination, to involve decreased sensation in the arms and legs.  He also had absent ankle jerks, but normal strength.  The VA examiner found that the Veteran's daily activities were not significantly affected except that the Veteran felt dizzy on certain days.  

At a March 2013 Peripheral Nerves examination, the Veteran again complained of numbness and tingling in his limbs.  He reported that his feet would hurt if he stood much.  The VA examiner again found that this would not impact the Veteran's ability to work.  

More recently, the ongoing VA medical records from 2017 show that the Veteran continued to exercise.  For example, in April 2017, he recorded greater than 7000 steps each of six days that past week.  

Most recently, at a May 2017 VA examination, the Veteran complained of severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  He also had a burning sensation of both feet and hands at times waking him up from sleep.  A physical examination at that examination showed decreased strength and reflexes with ongoing sensory impairments.  The VA examiner found that there would be no impact on his ability to work.  

Regarding his TIA, a December 2014 letter from his private provider explained that the Veteran's TIA had considerably affected his cognitive ability and his memory.  In August 2015, this same provider wrote a statement reiterating that the Veteran still suffered from a cognitive dysfunction as a result of his TIA.  

A February 2016 VA examination showed a left hemisensory deficit with left sided symptoms due to CVA impacting his ability to work.  The VA examiner explained that the Veteran had done oil field work which was hard and he now got easily fatigued.  

At a May 2017 VA examination, the Veteran's past medical history was noted to involve the left sided stroke with complete recovery, although the Veteran still complained of some mild numbness of his left side of the face, and he thought his left arm was not as strong before.

As it pertains to the collective impact of his disabilities, the Veteran testified at the July 2015 Board hearing that he was on a diet and went to a VA exercise program every week.  Board Hr'g Tr. 4.  He also had limitations in the things he could do.  Board Hr'g Tr. 4.  He explained that he would get weak and find it hard to do things sometimes.  Board Hr'g Tr. 4.  

The Veteran explained that sometimes he would try to do "a little chore," but standing up for a couple of hours or so made his feet start to hurt.  Board Hr'g Tr. 7.  Other times he would get weak and just have to sit down and rest.  Board Hr'g Tr. 7.  He felt that no employer would hire him with conditions like that.  Board Hr'g Tr. 7.  He also explained that the side effects of his diabetes and hypertension treatment made him feel weak.  Board Hr'g Tr. 8.  Overall, he felt that he could not work because of the pain in his feet, the weakness, and the side-effects from treatment.  Board Hr'g Tr. 11.

His wife testified that he was not able to do what he used to do such as cutting grass and chores around the house.  Board Hr'g Tr. 5. 

Finally, a VA medical provider reviewed the Veteran's case in August 2017 and concluded that diabetes would not prevent him from performing any type of employment; he had no residuals from his TIA; and the diabetic peripheral neuropathy caused some sensory deficits in his hands and feet along with a mild decrease in strength of his hands and ankle flexors.  So, the VA examiner reasoned, work requiring manual dexterity and prolonged walking or standing could be difficult if not impossible. 

The Board finds that this evidence makes it likely that the Veteran would be unable to perform the functional requirements of any physical job due to his limitations on standing and walking and his pain and numbness in his extremities including his hands.  The private and VA examiners' assessments provided a good summary of the Veteran's impairments and the likely impact of those impairments on his ability to function in a physical occupational environment.  

Yet, the evidence indicates that he would not be unable to perform the functional requirements of any sedentary job.  He had difficulty with prolonged standing and walking, but sedentary positions generally involve little standing or walking to complete most work tasks.  

He also had some degree of a cognitive impairment affecting his memory and the neurologic impairment affecting his extremities, including his hands.  This was not shown to prevent him from following basic instructions or work routines or impair his ability to use his hands, such as in typing.  

Similarly, the June 2017 VA examiner indicated that the Veteran could not drive or operate commercial equipment, but he was still able to drive his wife to appointments.  This shows that he would be able to commute to and from work even if he could not drive a commercial vehicle.  

Thus, considering his background and experience, he has the skills to adapt to, for example, an unskilled or semi-skilled job utilizing computers, which would allow him to train on-the-job, while adapting his cognitive and physical limitations to the position.  His service-connected physical impairments would not preclude him from carrying out any job functions outside his capacity nor would such a job be inconsistent with his education and background. 

To conclude, the evidence shows that the Veteran's symptoms have affected his employment in physical jobs.  However, the evidence does not establish that his symptoms would otherwise preclude securing or following substantially gainful employment consistent with his background and education.  As such, the preponderance of the evidence is against the claim, including on an extraschedular basis.  Thus, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


